       Case 4:19-cv-00035-RM-LAB Document 211 Filed 06/25/21 Page 1 of 4




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Freimuth*
14
     Nicholas Reddick*
15   Jordan C. Wall*
     Victoria A. Sheets*
16   Justin Garbacz*
17   WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
18   New York, New York 10019
     Telephone: (212) 728-8000
19
     Facsimile: (212) 728-8111
20   E-Mail: wpowell@willkie.com
     E-Mail: mfreimuth@willkie.com
21   E-Mail: nreddick@willkie.com
22   E-Mail: jwall@willkie.com
     E-Mail: vsheets@willkie.com
23   E-Mail: jgarbacz@willkie.com
     *Admitted Pro hac vice
24

25   Attorneys for Plaintiff Russell B. Toomey
26

27

28
          Case 4:19-cv-00035-RM-LAB Document 211 Filed 06/25/21 Page 2 of 4




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF ARIZONA
 6
     Russell B. Toomey,
 7                                                      Case No.19-cv-00035-TUC-RM (LAB)
                         Plaintiff,
 8
     v.
 9                                                      PLAINTIFF’S MOTION FOR
     State of Arizona; Arizona Board of Regents,        LEAVE TO FILE UNDER SEAL
10
     D/B/A University of Arizona, a governmental
11   body of the State of Arizona; et al.,
12
                            Defendants.
13

14           Pursuant to LRCiv 5.6, Plaintiff moves this Court for an order directing the Clerk to
15   file under seal Exhibit 1 to the Declaration of Christine K. Wee in Support of Plaintiff’s
16                                                                      210 because the
     Reply in Support of Motion to Compel Production of Documents (Doc. ____)
17   exhibit contains confidential information that is protected from public disclosure by the
18   Stipulated Protective Order (Doc. 165) entered in this case.
19   Dated: June 25, 2021
20

21

22                                    ACLU FOUNDATION OF ARIZONA

23                                    By /s/ Christine Wee
24                                        Victoria Lopez - 330042
                                          Christine K. Wee - 028535
25                                        3707 North 7th Street, Suite 235
                                          Phoenix, Arizona 85014
26
                                      AMERICAN CIVIL LIBERTIES
27                                    UNION FOUNDATION
                                         Joshua A. Block*
28                                       Leslie Cooper*
                                         125 Broad Street, Floor 18
                                         New York, New York 10004
     Case 4:19-cv-00035-RM-LAB Document 211 Filed 06/25/21 Page 3 of 4




 1                            WILLKIE FARR & GALLAGHER LLP
                                 Wesley R. Powell*
 2
                                 Matthew S. Freimuth*
 3                               Nicholas Reddick*
                                 Jordan C. Wall*
 4                               Victoria A. Sheets*
 5                               Justin Garbacz*
                                 787 Seventh Avenue
 6                               New York, New York 10019
 7                            *admitted pro hac vice

 8                            Attorneys for Plaintiff Russell B. Toomey

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
      Case 4:19-cv-00035-RM-LAB Document 211 Filed 06/25/21 Page 4 of 4




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on June 25, 2021, I electronically transmitted the attached
 3   document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4   will be sent by email to all parties by operation of the Court’s electronic filing system.
 5          I, further hereby certify that on June 25, 2021, I emailed the attached document to:
 6                Betsy Lamm
                  Daniel Dowd
 7
                  Kaysey L. Fung
 8                Cohen Dowd Quigley
                  The Camelback Esplanade One
 9                2425 East Camelback Road, Suite 1100
10                Phoenix, Arizona 85016
                  BLamm@CDQLaw.com
11                DDowd@CDQLaw.com
                  KFung@CDQLaw.com
12

13                Attorneys for Office of Governor Douglas A. Ducey

14                                      /s/ Christine K. Wee
15                                      Christine K. Wee

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
